                                UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TENNESSEE
                                        Western Division
                                       Office of the Clerk

Thomas M. Gould, Clerk                                                                     Deputy-in-Charge
242 Federal Building                                                             U.S. Courthouse, Room 262
167 N. Main Street                                                               111 South Highland Avenue
Memphis, Tennessee 38103                                                          Jackson, Tennessee 38301
(901) 495-1200                                                                                (731) 421-9200



                                       NOTICE OF SETTING
                     Before Judge Jon Phipps McCalla, United States District Judge



                                             July 2, 2019

              RE:    2:19-cv-02414-JPM
                     Perkins & Marie Callender's LLC v. 5171 Campbells Land Co., Inc., William
                     T. Kane, & Kristine Kochis

                     Dear Sir/Madam:

              A PRELIMINARY INJUCTION HEARING has been SET before Judge Jon
      PhippsMcCalla for MONDAY, JULY 8, 2019 at 4:00 P.M. (CST) in Courtroom 7, on
      the 9th floor of the Federal Building, Memphis, Tennessee.

             The parties are instructed to have present any witnesses who will be needed for this
      hearing.

             If you have any questions, please contact the case manager at the telephone number or
      email address provided below.

                                         Sincerely,
                                         THOMAS M. GOULD, CLERK
                                         BY: s/Jeffrey Sample,
                                                Case Manager for Judge Jon Phipps McCalla
                                                901-495-1243
                                                jeffrey_sample@tnwd.uscourts.gov
